DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/1/19, 11/18/20, and 4/6/21 are in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a length determining unit”, “a bit rate determining unit”, “an adjusting unit” and “a coding unit” in claim 8, “the length determining unit” in claim 9, “the length determining unit” in claim 10, “the bit rate determining unit” in claim 11, “the adjusting unit” in claim 12, and “the adjusting unit” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranaka (U.S. Patent No. 6,661,840; cited in the IDS dated 11/18/20) in view of Bagni et al. (EP1372113A1; cited in the IDS dated 4/6/21).
In regard to claim 1, Hiranaka teaches a data coding method, comprising:
determining, by a computing device, a length of a current first bit-rate-control-unit data frame in to-be-transmitted data, the length of the first bit-rate-control-unit data frame being less than or equal to a length of a group of pictures (GOP) data frame (i.e. note that in equation (4) N is the interval of I-pictures; N is interpreted to be the same as the length of a GOP); 
determining, by the computing device, a first target bit rate of the first bit-rate-control-unit data frame according to the length of the first bit-rate-control-unit data frame (i.e. the next GOP’s object bit rate R is determined in the TM5 for the MPEG2 for every GOP; Equations (4)-(6))[col. 7, lines 4-49], a target bit rate of the to-be-transmitted data (i.e. Ri+1; the next GOP’s object bit rate R is determined in the TM5 for the MPEG2 for every GOP; Equations (4)-(6))[col. 7, lines 4-49], and…; 
when a first difference value between a real bit rate of a second bit-rate-control-unit data frame and a second target bit rate of the second bit-rate-control-unit data frame is greater than zero (i.e. object bit rate R is determined in the TM5 of the MPEG2 for every GOP; at the end of the GOP, the R is subtracted from a bit quantity generated in the GOP; this is deemed to be the remaining bit quantity of the GOP and indicated by ΔR; when the VBR instruction signal VBD=1 and the remaining bit quantity ΔRi of a GOP immediately before the GOP is positive or “0” (ΔRi ≥ 0))[col. 7, lines 4-19, 37-43; Equation (6)), adjusting, by the computing device, the first target bit rate according to the first difference value (i.e. when the remaining bit ΔRi of the GOP immediately before is positive or “0”, the remaining bit quantity ΔRi  of the GOP immediately before is not fed back for the above reason, and the next GOP’s object bit quantity Ri+1 is determined in accordance with the maximum bit BRmax etc. as shown in equation (6))[col. 7, line 64-col. 8, line 3], the second bit-rate-control-unit data frame being a previous bit-rate-control-unit data frame of the first bit-rate-control-unit data frame in the to-be-transmitted data (i.e. the next GOP’s object bit rate R is determined in the TM5 of the MPEG2 for every GOP; equations (5) and (6) use data calculated from a GOP immediately before the GOP)[col. 7, lines 4-5; see generally col. 7, lines 4-49]; and 
coding, by the computing device, the first bit-rate-control-unit data frame according to the adjusted first target bit rate (i.e. image compression encoder 24 compresses and encodes the image data S30 input from the image input device 30 shown in Fig. 1 in accordance with the object bit rate BRobj, maximum bit rate BRmax, VBR instruction signal VBD, and quantizer scale QSC)[Fig. 1; col. 8, lines 32-44].  
However, Hiranaka does not explicitly teach a frame rate of the to-be-transmitted data.
In the same field of endeavor, Bagni teaches a frame rate of the to-be-transmitted data (i.e. input data ID corresponding to the bitrate/frame rate are fed to a module DBG that provides for the determination of the bits per GOP yielding an output parameter R; frame_rate)[Fig. 2; para[0027], [0090]-[0093]].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hiranaka and Bagni 
In regard to claim 4, Hiranaka and Bagni teach all of the limitations of claim 1 as discussed above.  In addition, Hiranaka teaches wherein the determining a first target bit rate of the first bit-rate-control-unit data frame according to the length of the first bit-rate-control-unit data frame (i.e. the next GOP’s object bit rate R is determined in the TM5 for the MPEG2 for every GOP; Equations (4)-(6))[col. 7, lines 4-49], a target bit rate of the to-be-transmitted data (i.e. Ri+1; the next GOP’s object bit rate R is determined in the TM5 for the MPEG2 for every GOP; Equations (4)-(6))[col. 7, lines 4-49], and…specifically comprises
However, Hiranaka does not explicitly teach a frame rate of the to-be-transmitted data nor does it teach
determining that the first target bit rate is a quotient obtained by dividing a product of the target bit rate of the to-be-transmitted data and the length of the first frame bit-rate-control-unit data frame by the frame rate of the to-be-transmitted data.  
In the same field of endeavor, Bagni teaches a frame rate of the to-be-transmitted data (i.e. input data ID corresponding to the bitrate/frame rate are fed to a module DBG that provides for the determination of the bits per GOP yielding an output parameter R; frame_rate)[Fig. 2; para[0027], [0090]-[0093]] and teaches
determining that the first target bit rate is a quotient obtained by dividing a product of the target bit rate of the to-be-transmitted data and the length of the first frame bit-rate-control-unit data frame by the frame rate of the to-be-transmitted data (i.e. TargetGOP = (nI+nP+nB)•(target_bitrate/frame_rate), Equation (A3))[para[0090]-[0093], Equation (A3)].  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Hiranaka and Bagni for the same reasons as those discussed above for claim 1.
In regard to claim 7, Hiranaka and Bagni teach all of the limitations of claim 1 as discussed above.  In addition, Hiranaka teaches further comprising: 
when the first difference value between the real bit rate of the second bit-rate-control-unit data frame and the second target bit rate of the second bit-rate-control-unit data frame is less than or equal to zero (i.e. object bit rate R is determined in the TM5 of the MPEG2 for every GOP; at the end of the GOP, the R is subtracted from a bit quantity generated in the GOP; this is deemed to be the remaining bit quantity of the GOP and indicated by ΔR; when the VBR instruction signal VBD=1 and the remaining bit quantity ΔRi of a GOP immediately before the GOP is negative (ΔRi < 0))[col. 7, lines 4-19, 37-43; Equation (5)), using the determined first target bit rate as a bit rate at which the first bit-rate-control-unit data frame is coded (i.e. when the remaining bit ΔRi is negative in the GOP immediately before, as shown in equation (5), the remaining bit quantity ΔRi is fed back to the next GOP’s object bit quantity in the GOP immediately before and the next GOP’s object bit quantity Ri+1 is corrected to be less)[col. 7, lines 59-64], and coding the first bit-rate-control-unit data frame (i.e. image compression encoder 24 compresses and encodes the image data S30 input from the image input device 30 shown in Fig. 1 in accordance with the obj, maximum bit rate BRmax, VBR instruction signal VBD, and quantizer scale QSC)[Fig. 1; col. 8, lines 32-44].
In regard to claims 8 and 14, the claims recite analogous limitations to claim 1 above, and are therefore rejected on the same premise.  
In regard to claims 11 and 17, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise.  	
In regard to claim 20, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.  
Allowable Subject Matter
Claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488